COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00366-CR


DARRIN HUNTER                                                     APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

         FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. F-2012-1199-C

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

     A jury convicted Appellant Darrin Hunter of assault by impeding the breath

or circulation of the complainant, a third-degree felony, 2 and assessed his

punishment at twelve years’ confinement as a repeat offender. The trial court


     1
      See Tex. R. App. P. 47.4.
     2
      See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2)(B) (West Supp. 2014).
sentenced him accordingly. In his sole issue, Appellant argues that the trial court

reversibly erred in the punishment trial by admitting into evidence several

judgments of conviction that were not sufficiently linked to him. Because the trial

court committed no reversible error, we affirm the trial court’s judgment.

      Appellant does not challenge the sufficiency of the evidence. He argues

only that the evidence was not sufficient to link the extraneous offenses—

indecent exposure and driving while intoxicated (DWI)—to him in the punishment

trial. He concedes, however, that the offenses were linked to him by name, date

of birth, race, and gender.     The State was able to link State’s Exhibit 27,

documents pertaining to a criminal trespass of a habitation conviction out of

Dallas County, to Appellant by fingerprints. The fingerprints for State’s Exhibits

21 through 26, however, were too faint to compare. The State was able to match

Appellant’s full name and date of birth, as well as race and gender, to the

challenged exhibits. Appellant objected at trial that the State had not sufficiently

linked the exhibits to Appellant. The trial court overruled his objection. As to the

indecent exposure offenses, Appellant later admitted on the stand that he was

the same person who was referenced in those convictions for indecent exposure.

As to the 1994 DWI offense in State’s Exhibit 26, Appellant testified on cross-

examination that he had committed a DWI twenty to twenty-five years before trial

in the instant case.




                                         2
      We review the trial court’s decision to admit evidence under an abuse of

discretion standard. 3 A trial court abuses its discretion when its decision lies

“outside the zone of reasonable disagreement.” 4 We hold that the evidence here

is sufficient to connect the complained-of extraneous offenses to Appellant. 5 We

therefore hold that the trial court did not abuse its discretion by admitting the

challenged evidence of the extraneous offenses.

      We overrule Appellant’s sole issue and affirm the trial court’s judgment.



                                                  /s/ Lee Ann Dauphinot
                                                  LEE ANN DAUPHINOT
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 11, 2015




      3
       Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010), cert.
denied, 131 S. Ct. 2966 (2011); McDonald v. State, 179 S.W.3d 571, 576 (Tex.
Crim. App. 2005).
      4
      Walters v. State, 247 S.W.3d 204, 217 (Tex. Crim. App. 2007) (citation
and quotation marks omitted).
      5
        See Flowers v. State, 220 S.W.3d 919, 923 (Tex. Crim. App. 2007); Miller
v. State, 33 S.W.3d 257, 262 (Tex. Crim. App. 2000).



                                        3